Per Curiam.
Arnold G. Hobbs filed a petition to be let to bail pending this appeal, which is from a denial of a writ of habeas corpus in an action to fix bail in the trial court in a number of criminal causes which have not yet been tried. We previously denied the petition and he has now asked for a rehearing thereof.
He contends under Rule 2-3 we have authority to fix the bond pending this appeal in the habeas corpus action. In other words, he is seeking to have this petition serve the same purpose as the appeal in the main action. This cannot be done.
Since he desires the bail to be fixed in the pending criminal cases not yet tried, this court has no jurisdiction to fix the bail except upon an appeal duly presented to this court in an action brought for that purpose. (Burns’ §3-1902).
Under the authority of Rule 2-3 wé have no jurisdiction to fix bail except where an appeal has been filed.
*283As stated previously, the cases in which the petitioner here desires bail to be fixed are still untried and are pending in the trial court, from which no appeal is pending in this court.
The petition to reconsider is denied.
Note.—Reported in 156 N. E. 2d 884.